Dewey, J.
The verdict was properly taken for the tenant. The amended pleadings obviated all objections, if any existed before such amendment. The disclaimer therefore properly answers the demand, as to all the land embraced in the same As to the two undivided third parts, the title of the tenant as mortgagee was well established and is a good answer to the action. A mortgagee, whether an entry into the possession of the premises has or has not taken place, has no occasion to disclaim an absolute fee, or set out the nature of his interest. His seisin in fee and mortgage is quite sufficient title to constitute a good defence and entitle him to a general verdict. Such interest differs from that of a mere easement, or license, or some subordinate interest, as was the case of Miller v. Miller, 4 Pick. 244, and the case supposed in Pynchon v. Stearns, 11 Met. 312, cited by the plaintiffs’ counsel.

Judgment on the verdict for the tenant.